MEMORANDUM ***
Baochen Xing, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen and reconsider. To the extent we have jurisdiction, it is under 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the BIA’s May 26, 2006, order dismissing Xing’s direct appeal from the Immigration Judge’s decision because the petition for review is not timely as to that order. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
Xing has not provided argument on, and has therefore waived any challenge to, the BIA’s denial of his motion to reopen and reconsider. See Ghahremani v. Gonzales, 498 F.3d 993, 997-98 (9th Cir.2007).
PETITION FOR REVIEW DISMISSED IN PART; DENIED IN PART’

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.